Citation Nr: 0215031	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  02-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a previously denied claim of service connection for an 
acquired psychiatric disorder, characterized as bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant had active military service from 
December 1980 to December 1983, and from November 1990 to 
April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Detroit, Michigan, 
Regional Office (RO) that denied the appellant's petition to 
reopen his claim for entitlement to service connection for 
bipolar disorder.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, therein 
characterized as bipolar disorder, was denied in a January 
1995 Board decision based upon the findings that the 
appellant had a bipolar disorder that had preexisted his 
second period of service, that there was no increase in the 
severity of the underlying pathology associated with the pre-
existing bipolar disorder, and that it was thus not 
aggravated therein.

2.  The appellant has not presented new evidence since 
January 1995 that is so significant as to the issue of 
entitlement to service connection for an acquired psychiatric 
disorder that it must be considered in order to decide his 
claim.  The evidence submitted is cumulative or redundant and 
does not bear directly and substantially on the specific 
matter under consideration because it does not find a current 
psychiatric disorder, including bipolar disorder, that is 
related to service.


CONCLUSION OF LAW

The January 1995 Board decision that denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, characterized as bipolar disorder, is final; new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the disposition of the veteran's appeal, the 
Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
veteran is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, there is no 
issue as to substantial completeness of the application.  
38 U.S.C.A. § 5102 (West Supp. 2002).  

Second, the RO's development/notice letters, rating 
decisions, and statement of the case furnished to the veteran 
and his representative in connection with this appeal 
provided sufficient notice of the kind of information he 
would need to substantiate his claim.  This information has 
sufficiently apprised the veteran of the evidence that could 
be submitted in support of his claim, and, as such, satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001).  

Furthermore, with respect to the duty to assist, the record 
shows that the appellant has not identified any additional 
outstanding evidence which would be relevant to this claim.  
The RO has satisfied the requirements of the VCAA with 
respect to the duty to assist posed in 38 U.S.C.A. § 5103A(b) 
(West Supp. 2002).  Since the RO has secured a complete 
record, the requirement under the VCAA that the RO advise the 
claimant of how responsibilities in developing the record are 
divided is moot.  See Quartuccio v. Principi, 15 Vet. App. 
183, 187 (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2002).  

In January 1995, the Board considered all of the evidence 
then of record and denied the veteran's claim of entitlement 
to service connection for an acquired psychiatric disorder, 
characterized as bipolar disorder.  The veteran was provided 
notice of that decision and of his rights to appeal.  In that 
decision, the Board found that the appellant had a bipolar 
disorder that had preexisted his second period of service, 
that there was no increase in the severity of the underlying 
pathology associated with the bipolar disorder, and that it 
was thus not aggravated therein.  The veteran did not appeal 
to the United States Court of Appeals for Veterans Claims, 
and the Board's January 1995 decision thus became final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.156, 20.302, 20.1100 (2002).  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001. 66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated in June 2000, prior to August 
2001, his claim will be adjudicated by applying the law in 
effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of entitlement to service connection for an acquired 
psychiatric disorder, characterized as bipolar disorder, was 
that the appellant had a bipolar disorder that had preexisted 
his second period of service, that there was no increase in 
the severity of the underlying pathology associated with the 
bipolar disorder, and that the disorder was thus not 
aggravated during service.  Consequently, the Board must 
determine if any of the evidence received subsequent to the 
January 1995 determination is both "new" and "material," to 
the question of whether there was an increase in the severity 
of the underlying pathology associated with the veteran's 
pre-existing bipolar disorder.  

The evidence submitted since the Board's denial of the claim 
in 1995, and implicitly or explicitly claimed by the veteran 
to be new and material, includes a copy of a medication 
prescription for Lithium dated in May 1995, a copy of a 
service personnel award for meritorious service dated in 
April 1989, a copy of a service letter of appreciation, dated 
in March 1983, a copy of an inservice physical examination 
report, dated in August 1990, a copy of a service evaluation 
form dated in April 1991, a copy of a letter from R.W.B., 
Pastor, dated in October 1992, and a copy of a letter from 
D.L.H., Manager of Arkansas Employment Security Division, 
dated in July 1990.  

The copy of the service personnel award for meritorious 
service dated in April 1989, the copy of the service letter 
of appreciation, dated in March 1983, the copy of the 
inservice physical examination report, dated in August 1990, 
the copy of the service evaluation form dated in April 1991, 
and the copy of the letter from R.W.B., Pastor, dated in 
October 1992, were not new in that they were before the Board 
and were thus considered when the Board previously denied the 
veteran's claim in 1995. 

The copy of the 1995 Lithium prescription is new.  It 
documents that the veteran was prescribed Lithium, 300 
milligrams, 3 times a day, in May 1995 following service.  
The letter from D.L.H., Manager of Arkansas Employment 
Security Division, dated in July 1990, is also new.  It is a 
letter of recommendation that was prepared prior to the 
veteran's second period of service.  It stated that the 
veteran was a conscientious person with a good attitude 
toward work and his fellow employees, and was dedicated 
toward achieving the goals of the program.  

Although this evidence is new, neither of the newly submitted 
pieces of evidence offer any clinical evidence of an 
increased underlying level of psychopathology that can be 
attributed to a psychiatric disorder, including bipolar 
disorder.  In other words, it fails to address the question 
of whether there was an increase in the severity of the 
underlying pathology associated with the veteran's pre-
existing bipolar disorder. 

The appellant has argued explicitly and implicitly that his 
bipolar disorder was aggravated by service, and that the 1995 
prescription and 1990 employment letter of recommendation 
provide proof of such aggravation.  The appellant's lay 
statements, while credible with regard to his subjective 
complaints and history, are not sufficient competent evidence 
for the purpose of showing permanent aggravation of his pre-
existing bipolar disorder in service.  Consequently, the 
Board cannot accord any probative value to his statements 
regarding the etiology or increase in severity of his 
psychiatric disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, the appellant's statements taken 
independently or in conjunction with the other newly 
submitted evidence cannot be considered new and material to 
the question of whether he had a pre-existing psychiatric 
disorder in his second period of service that was permanently 
aggravated therein.  

In conclusion, the appellant has not presented new competent 
evidence since January 1995 that relates a current 
psychiatric disorder to service by way of aggravation or 
otherwise.  It must be concluded therefore, that new evidence 
has not been presented that is so significant as to the issue 
of entitlement to service connection for a psychiatric 
disorder, to include bipolar disorder, that it must be 
considered in order to decide his claim.  New and material 
evidence has not been presented.  The claim is therefore, not 
reopened and the appeal is denied.  38 U.S.C.A. §§ 5108, 
7104; 38 C.F.R. §§ 3.156, 20.302, 20.1100.


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, characterized as bipolar disorder, this 
claim remains denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

